205 S.E.2d 358 (1974)
22 N.C. App. 53
STATE of North Carolina
v.
Frederick Earl CANNADY and Willie Burnice Hinnant.
No. 747SC216.
Court of Appeals of North Carolina.
June 5, 1974.
Certiorari Denied September 3, 1974.
*359 Atty. Gen., Robert Morgan by Norman L. Sloan, Associate Atty., Raleigh, for the State.
Moore, Diedrick & Whitaker by L. G. Diedrick and Turnage & Horton by Frederick E. Turnage, Rocky Mount, attorneys for defendants-appellants.
Certiorari Denied by Supreme Court September 3, 1974.
VAUGHN, Judge.
Defendants contend that the court erred in consolidating the cases for trial. As defendants concede, the decision to consolidate rests in the discretion of the trial court, State v. Fox, 274 N.C. 277, 163 S.E. 2d 492, and will not be disturbed on appeal absent a showing of abuse of discretion. State v. Fox, supra; State v. Yoes and Hale v. State, 271 N.C. 616, 157 S.E.2d 386; State v. McCall and State v. Sanders and State v. Hill, 12 N.C.App. 85, 182 S.E.2d 617, cert. den., 279 N.C. 513, 183 S.E.2d 689. No abuse of discretion has been shown.
Defendants argued that their respective confessions were improperly admitted into evidence. After an extensive voir dire examination, the court concluded that none of the defendants' constitutional rights had been violated in connection with the statements. The court's findings are based on competent evidence, including, among other things, written waivers signed by the defendants. The issue on voir dire is whether the incriminating statements were voluntarily made. State v. Haskins, 278 N.C. 52, 178 S.E.2d 610; State v. Gray, 268 N.C. 69, 150 S.E.2d 1. That defendants may have made their statements with the hope that lower bond would be set or in the belief that another participant in the crime implicated them does not render their statements involuntary.
*360 We have carefully considered defendants' other assignments and find no prejudicial error.
No error.
CAMPBELL and MORRIS, JJ., concur.